Case 2:17-cr-00219-PA Document 166 Filed 03/26/21 Page 1 of 1 Page ID #:1096


                             UNITED STATES DISTRICT COURT

                            CENTRAL DISTRICT OF CALIFORNIA


UNITED STATES OF AMERICA,                         No. CR 17-219 PA
               Plaintiff,                         AMENDED JUDGMENT REVOKING
                                                  SUPERVISED RELEASE
       v.
BRIAN CECILIO RODRIGUEZ,
               Defendant.


On March 22, 2021, Agustin D. Orozco, the attorney for the government appeared, and the
defendant, Brian Cecilio Rodriguez, appeared with appointed counsel Carel Ale, DFPD; and
defendant admitted to allegations one through six, as charged in the petition filed on March 11,
2021.

THE COURT FINDS that the defendant violated the terms and conditions of the order of
supervised release of October 16, 2017, and ORDERS that the order of supervised release is
hereby revoked, vacated, and set aside.

IT IS FURTHER ORDERED AND ADJUDGED, upon the findings of the Court, that supervised
release is revoked and the defendant is hereby committed to the custody of the Bureau of Prisons
for a term of eight months on Count 1.

Upon release from imprisonment, the defendant shall be placed on supervised release for a period
of 12 month on Count 1 under the same terms and conditions previously imposed.

Defendant is advised of his right to appeal.

It is further ordered that the defendant surrender himself to the institution designated by the
Bureau of Prisons at or before 12 noon, on April 12, 2021. Pending self surrender, defendant is
to be supervised by the Probation Officer under the same terms and conditions as originally
imposed. In the absence of such designation, the defendant shall report on or before the same
date and time, to the United States Marshal located at the Roybal Federal Building, 255 East
Temple Street, Los Angeles, California 90012.

 DATED: March 26, 2021
                                                  __________________________________
                                                              Percy Anderson
                                                     UNITED STATES DISTRICT JUDGE
 Kiry K. Gray, Clerk

 By: Kamilla Sali-Suleyman
       Deputy Clerk
cc: USM, BOP, USPO
